ON MOTION TO DEFINE AND/OR CLARIFY SENTENCE

PER CURIAM.
Petitioner seeks clarification of our March 21, 1997 opinion because the classification office of the Department of Corrections and he are confused, he says. We have no jurisdiction. State Farm Mutual Automobile Insurance Co. v. Judges of District Court of Appeal, Fifth District, 405 So.2d 980 (Fla.1981). Because the motion is unauthorized and untimely it is stricken.
Petitioner should seek whatever relief he needs by filing in the trial court.
MOTION STRICKEN.
DAUKSCH, COBB and PETERSON, JJ., concur.